Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASON FOR ALLOWANCE
Response to Arguments
Applicant’s arguments, see pages 7-8, filed October 4, 2021 with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 
Response to Amendment
The amendment submitted October 4, 2021 has been accepted and entered.  Claims 1-15 are amended.  Claims 16-17 are cancelled.  New claims 18-21 are added.  Thus, claims 1-15, 18-21 are examined.  The Specification provides structural support for the Image reconstruction unit in paragraphs [0039] and [0051]).
Allowable Subject Matter
Claims 1-15 and 18-21 are allowable over the prior art.
	Independent claim 1, is allowable amended to overcome the 35 U.S.C. 101 rejection and written to include allowable subject matter of claim 17 as indicated in the previous Office Action dated July 29, 2021.  
	New independent claim 18 is allowable, written to include allowable subject matter of claim 17, as indicated in the previous Office Action dated July 29, 2021.  
Claims 2-15 and 19-21 are allowable based on their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/